Adams and Root, JJ.,
dissented. The admission of a party in interest to testify, is allowable upon the ground of necessity only to prevent a failure of justice. The statute admits the plaintiff to his oath in cases of trespass dona privately, where he is not able to produce any other evidence thereof than to render it highly probable — but never intended to let in the parties to testify, where there was other proof within the knowledge and power of the plaintiff, and he neglected to produce them, or was deprived of the benefit of them by his own fault.